IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                   United States Court of Appeals
                                No. 06-40008                Fifth Circuit
                              Summary Calendar           F I L E D
                                                      September 27, 2007

                                                     Charles R. Fulbruge III
                                                             Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

CARLOS ELIUD MOLINA-CANO,

                                           Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 7:04-CR-760



Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Carlos Molina-Cano appeals his guilty-plea conviction of and sentence for
illegal reentry following deportation. He argues that the district court errone-
ously construed his Texas conviction of aggravated assault as a crime of violence


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-40008

and incorrectly applied a sentence enhancement under U.S.S.G. § 2L1.2. Our
recent decision in United States v. Guillen-Alvarez, 489 F.3d 197, 199-201 (5th
Cir. 2007), renders Molina-Cano’s argument unavailing.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Molina-Cano chal-
lenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony and
aggravated felony convictions as sentencing factors rather than elements of the
offense that must be found by a jury. This court has held that that issue is “fully
foreclosed from further debate.” United States v. Pineda-Arrellano, 492 F.3d
624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202). Ac-
cord United States v. Galvan-Lozano, 2007 U.S. App. LEXIS 21849, at *1-*2 (5th
Cir. Sept. 12, 2007) (per curiam).
      AFFIRMED.




                                         2